Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s amendments and arguments are persuasive to overcome the rejections under 35 U.S.C. § 112(a) in the Final Office Action of June 17, 2021. Specifically, the Applicant’s claims continue to be novel and non-obvious in view of the prior art dating back to the Applicant’s priority date of April 6, 2018. The claims are novel and non-obvious, since a prior art reference does not exist alone or in combination, to explicitly teach a computer-implemented method comprising: identifying one or more resources relevant to an existing course; partitioning, based on one or more pre-determined partitioning parameters, the existing course into multiple portions and the one or more resources into multiple portions; comparing at least portions of the multiple portions of the existing course with at least portions of the multiple portions of the one or more resources; automatically estimating, using a regression model that incorporates features from previous course material and information pertaining course creation time, an amount of time required to generate an updated version of the existing course based at least in part on said comparing; retrieving, based on said comparing and on the estimating amount of time, at least one of the multiple portions of the one or more resources; generating an updated version of the existing course by incorporating the at least one retrieved portion of the one or more resources into the existing course; exporting, to at least one device via one or more interfaces, the updated version of the existing course in at least one sharable content object reference model (SCORM) format; andAttorney Docket No. IN820161579US01Confirmation No.: 5012 automatically updating the regression model for use in automatically estimating the amount of time required to generate an additional updated version of the existing course based at least in part on portions of the updated version of the existing course; wherein the computer-implemented method is carried out by at least one computing device. Therefore, the rejections under 35 U.S.C. § 112(a) are withdrawn; no other statutory rejections regarding subject-matter eligibility or prior art remain; and claims 1-13 and 16-18 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715